Citation Nr: 1628636	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ISSUE

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a left thumb condition, to include arthritis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Boudi, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E.C.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Chicago, Illinois.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that at the Board hearing, the Veteran indicated he may wish to file a claim for service connection for a right thumb condition.  The Board notes that effective March 24, 2015, VA amended its regulations requiring that a claim for VA compensation be provided on a form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p) and 3.150(a) (2015).  Therefore, should the Veteran wish to file a claim for service connection for a right thumb condition, he should do so on the required form (i.e., Form 21-526), which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is not shown to have PFB.

2.  The Veteran is not shown to have a left thumb condition, to include any arthritis.


CONCLUSIONS OF LAW

1.  Service connection for PFB is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for a left thumb condition is not warranted; nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to service connection for PFB and for a left thumb condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a May 2014 notice letter fully satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support his claims, and which evidence VA could obtain.  The letter also explain how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The Board finds, however, that there was no duty to provide the Veteran with VA examinations relating to his PFB and left thumb claims because there is no evidence that the Veteran has PFB or any current diagnosed left thumb condition (nor was there any record of treatment for such in service).  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A.  PFB

The Veteran claims he has PFB due to his active service.  As an initial matter, the Board notes that the Veteran's service treatment records do not show any treatment for diagnosed PFB, or any treatment for any facial skin complaints.  The Board does, however, acknowledge that the Veteran checked the box indicating he had experienced skin problems on his December 1977 separation report of medical history, and that a February 1974 personnel record shows that he received a mark in Military Appearance of 2.8 for that period due to having to be reminded to get a haircut and to shave.  Therefore, the in-service element is met.  

Despite having the problem in service connection, there must be evidence of a current disability to establish service connection. The Veteran testified at the Board hearing that he does not shave, and that he has not experienced PFB post-service.  The Board notes that there is otherwise no evidence that the Veteran has experienced PFB since service.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As shown above, however, the Veteran admits that he has not experienced PFB at any time since service.  Without any evidence that the Veteran has experienced PFB at any time during the period on appeal, there may be no service connection.  See id.  Therefore, the Board concludes that service connection for PFB is not warranted.


B.  Left Thumb

The Veteran also claims that he has a left thumb condition, including arthritis, due to his active service.

Regarding his service treatment records, a January 1974 service treatment record reflects that the Veteran reported injuring his left hand when he slipped on ice.  Examination revealed no swelling, but poor range of motion.  An x-ray was negative, and he was given an ace wrap.  The Board emphasizes, however, that there is no mention in any of the service treatment records of any left thumb injury or complaints.  Rather, the service treatment records show that in June 1975, the Veteran fractured his right thumb.  Likewise, the Veteran testified at the Board hearing that he broke his right thumb while he was playing basketball when a plane crashed.  See transcript at 4 and 22.

Post-service, none of the Veteran's VA treatment records show any treatment for a left thumb condition.  The Board does, however, acknowledge that April 2014 VA treatment records reflect the Veteran report experiencing tingling in his arms going down to his fingers bilaterally for three to four weeks.  Diagnoses were recorded of bilateral upper extremity neuropathy likely secondary to ulnar nerve compression, and suspected carpal tunnel syndrome, and the Veteran was given wrist splints.  See also October 2015 (bilateral upper extremity tingling).  Again, however, the Board notes there is no record of any diagnosed left thumb condition in service or post-service, and the Veteran has not described such tingling as being the problem for which he submitted his claim.

As explained above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without any evidence of a diagnosed left thumb condition, including any left thumb arthritis, there can be no service connection.  Therefore, because there is no evidence of a current, diagnosed left thumb condition at any time during the period on appeal (or ever), service connection is not warranted, and the claim must be denied.
The Board acknowledges that, while the Veteran testified at the Board hearing that it was his right thumb that he broke or fractured in service, he nevertheless testified that he has pain in both of his thumbs.  In that regard, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board also acknowledges that the Veteran testified that it "pops" due to "arthritis" and that he was issued "gloves" for treatment.  However, as shown above, the Veteran was issued wrist splints at the VA medical center for diagnosed bilateral upper extremity ulnar neuropathy secondary to ulnar nerve compression, and also suspected carpal tunnel syndrome - not for arthritis of the left thumb or any other left thumb condition.  The VA medical records are silent for such diagnosis.  To the extent that the Veteran himself alleges he nonetheless has arthritis of the left thumb, the Board ultimately finds the detailed objective findings and diagnoses of the VA clinicians shown in the VA treatment records to be more probative based on their medical backgrounds and the detailed findings and conclusions noted.  See 38 C.F.R. § 3.159(a) (2015).  

Therefore, in summary, the preponderance of the evidence is against finding that a current left thumb disability exists, including any arthritis; therefore, service connection is not warranted.  The benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for PFB is denied.

Entitlement to service connection for a left thumb condition is denied.






	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran also claims that he has PTSD due to his active service.  

As an initial matter, the Board notes that the Veteran has been followed at the VA medical center for diagnosed PTSD.  

The Board also notes by way of background that the Veteran's DD Form 214 reflects he served in the Navy aboard the USS Tarawa as an aviation boatswain's mate, handling (ABH).  The Board acknowledges that the most recent April 2016 version of the NAVPERS as it relates to NEC codes reflects that most "ABH" specialties include firefighting and rescue duties.  See http://www.public.navy.mil/
bupers-npc/reference/nec/NECOSVolII/Documents/NEC_ChapterIV_APR16.xlsx.

His personnel records also show that he completed firefighting training in April 1974, and also a refresher firefighting course in March 1976.

Regarding the first stressor, the Veteran testified that he and a fellow sailor were going up to the flight deck together, with the fellow sailor behind him, when he heard a "whoa," he looked behind, and the sailor was gone.  He testified he "called it in," and that the sailor was rescued.  Consistent with the Veteran's testimony, a command history record from the USS Tarawa confirms that in March 1977, a sailor did in fact fall overboard.  The Veteran explained at the Board hearing that the man overboard was not an exercise.  In that regard, the Board acknowledges that the command history record does show that drills and trainings were conducted in January and February 1977, and that in March 1977, the ship was in a period of being evaluated when on March 23, 1977, a man went overboard and was rescued in 17 minutes, which short rescue time was noted as owing to the trainings.  The Board adds that the Veteran's enlisted performance record shows he served aboard the USS Tarawa at that time (from July 1976 to December 1977).  In light of this documentary evidence, the Board finds that this stressor occurred.

The second stressor involves a helicopter taking a hard landing on the ship.  The Veteran testified that around June 1977, a wheel broke during the helicopter landing and it tilted on its side and was going towards the catwalk and set some fire when the Veteran and another sailor rushed to chain down the helicopter to prevent it from sliding off the ship.  See also Stressor Statement, October 2009.

Regarding the third reported stressor, the Veteran testified that there was a house fire (due to grease) on base at Whidbey Island, and that he jumped through a window and saved a baby under his coat.  He reported in a December 2009 stressor statement that this occurred in 1974.

Fourth, he testified that there was an A6 plane crash at Whidbey Island while he was playing basketball, and that he put foam down (for the fire) and got a pilot out (and that this is when he broke his right thumb playing basketball).  He reported in a December 2009 stressor statement that this occurred sometime in 1974.  However, as noted above, the Veteran's service treatment records show that it was in June 1975 that the Veteran was treated for a right thumb fracture.

The Veteran's representative indicated at the hearing that there was a fifth stressor involving a plane crash at Whidbey Island that caught fire and in which the Veteran rescued members, although it appears to be the same stressor as the A6 plane crash noted above.

As noted above, the Board finds that the first reported stressor involving the man overboard is confirmed based on the command history record of the incident.  Regarding the other stressors involving the helicopter hard landing and the A6 plane crash, the Board acknowledges that the RO prepared a March 2010 formal finding that the stressors were not able to be verified, because the Veteran did not provide specific time frames for the stressors.  The Veteran has since provided more specific time frames with respect to two of those stressors.  The Board therefore finds that this matter should be remanded so that further attempts can be made to attempt to verify whether a helicopter made a hard landing or crashed and was on fire on the USS Tawara in June 1977, and whether there was a plane crash there also in June 1974 or in June 1975.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the fact that he is presently being followed at the VA medical center for diagnosed PTSD, and in light of the fact that at least one of his four stressors has been able to be verified (the man overboard), as well as the fact that he served in a specialty described in the NAVPERS as likely involving firefighting and rescue, the Board finds that the low threshold requirement for a VA examination has been met, and that this matter should be remanded to afford the Veteran an examination.

As a final matter, a May 2009 VA mental health treatment record reflects that the social worker noted he had treated the Veteran in the late 1990s.  Therefore, on remand, the Veteran should be asked to clarify approximately when in the 1990s he received mental health treatment at the VA medical center, and any outstanding VA treatment records identified by the Veteran should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his approximate dates of treatment for mental health at the VA medical center (Chicago West Side / Jesse Brown) in the 1990s, and associate any outstanding VA treatment records identified with the claims file.

2.  Make further reasonable attempts to verify the Veteran's three reported stressors (of four) as follows:

a) Around June 1977 on the USS Tawara, a helicopter hard landing due to a broken wheel on the landing gear, which tilted on its side and almost slid off the ship and caused some fire.

b) In June 1974, or in June 1975, at Whidbey Island, an A6 plane crash that caught on fire in which two pilots were rescued.
3.  After all of the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner must opine as to whether it is "at least as likely as not" that the Veteran has PTSD due to his active service, including but not limited to the stressor that has already been verified involving the man overboard.  

It should also be noted to the VA examiner that the Veteran's personnel records do show that he had two firefighter courses in service, and that his occupational specialty (ABH) is shown in the NAVPERS as likely involving duties of firefighting and rescue.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


